Citation Nr: 9928370	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for headaches, 
dizziness, insomnia, as residuals of skull fracture, 
currently rated as 10 percent disabling.  

2.  Entitlement to a higher (compensable) initial rating for 
residuals of a left clavicle fracture.  

3.  Entitlement to a higher (compensable) initial rating for 
left ear hearing loss.  

4.  Entitlement to a separate compensable rating for service-
connected left parietal skin scar as residual of skull 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to February 
1983.  

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which established service connection 
for left ear hearing loss, for a perforated eardrum, for 
status post fracture of left clavicle, and for status post 
fracture of skull.  That rating decision assigned a 
noncompensable evaluation to each service-connected 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In a September 1997 rating decision, the RO increased the 
rating for residuals of a fracture of the skull to 10 percent 
disabling under Diagnostic Code 8045.  Inasmuch as a higher 
evaluation is potentially available under other diagnostic 
codes available and the veteran has expressed continued 
dissatisfaction with the rating assigned, the issue remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The veteran, through his representative, has recently 
requested service connection for tinnitus.  He has also 
requested service connection for left carpal tunnel syndrome 
secondary to a left clavicle fracture.  These matters are 
referred to the RO for appropriate action.

The Board has recharacterized the issues on appeal so that 
the rating for the left parietal skull scar can be addressed 
separately.  This issue will be addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  A service-connected left clavicle fracture disability is 
asymptomatic and does not produce any quantifiable 
impairment; neither non-union, dislocation, nor loose 
movement of the clavicle, nor any impairment of shoulder 
function is shown.

3.  Left ear hearing impairment is manifested by an average 
pure tone threshold of 55 decibels.  Speech discrimination is 
100 percent in the left ear.

4.  The veteran has level I hearing in the service-connected 
left ear and total right ear deafness had not been 
demonstrated.

5.  Residuals of a skull fracture include such symptoms as 
headaches, dizziness, and insomnia; multi-infarct dementia 
associated with brain trauma has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left clavicle fracture are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5203 (1998).

2.  The criteria for a compensable evaluation for left ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (effective prior to and on 
June 10, 1999).

3.  The criteria for an evaluation in excess of 10 percent 
for headaches, dizziness, and insomnia, as residuals of skull 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8045, 
9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
higher initial ratings are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds 
that all relevant evidence for equitable disposition of the 
claims has been obtained to the extent possible.

The veteran's service medical records reflect that in 1982 he 
was injured in a motorcycle accident.  He sustained a 
parietal skull fracture, a left clavicle fracture, and a 
perforated left eardrum with drainage.

An April 1997 VA general medical examination report notes 
that the veteran complained of left ear hearing loss since 
the 1982 accident.  He reported that he could not hear 
through the telephone with his left ear and frequently turned 
his right ear toward people during normal conversation.  He 
indicated that he needed increased volume on his radio and 
television.  The veteran also noted occasional ringing in his 
head, not referable to either ear.  He reported ear pain at 
high altitude.  The examiner stated that the veteran had no 
balance problems, nausea or vomiting, ear discharge, or 
history of ear infection.  On examination, all systems were 
within normal limits except that the left tympanic membrane 
showed scarring.  There was diminished left ear hearing 
acuity to finger rub and whispered voice.  A slight deformity 
of the left clavicle was noted, although no other information 
concerning this was supplied.  There was no tenderness and 
all muscles and joints tested normally.  The relevant 
diagnosis was decreased left ear hearing associated with 
scarred drum.

Upon VA authorized audiological evaluation in April 1997, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
40
20
25
70
105

Average pure tone thresholds were 10, right ear, and 55, left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent, bilaterally.  During the examination, the 
veteran reported constant high pitched ringing.  Left ear 
sensorineural high tone deafness was noted and an ear nose 
throat examination was recommended.  

In June 1997, the RO established service connection and 
assigned a noncompensable rating under Diagnostic Code 5299-
5296 for residuals of a skull fracture.  Service connection 
was established and a noncompensable rating was assigned 
under Diagnostic Code 5203 for status post left clavicle 
fracture.  Service connection was established for left ear 
hearing loss and a noncompensable evaluation was assigned 
under Diagnostic Code 6100.  Service connection was 
established for perforation of the left eardrum and a 
noncompensable evaluation was assigned under Diagnostic Code 
6211.  

In July 1997, the veteran reported that his clavicle never 
healed correctly, that he had almost no hearing in the left 
ear, that his scalp scar interfered with getting his hair 
cut, and that his military career was cut short because of 
these disabilities. 

On August 21 and 22, 1997, the veteran underwent VA 
examinations.  During the August 21 examination, he reported 
loss of consciousness for several minutes after the initial 
head injury in service.  He also reported difficulty hearing 
speech but denied headaches or memory difficulty.  He 
reported intermittent tinnitus.  The examiner noted a history 
of clavicle fracture, temporoparietal linear skull fracture, 
and open skin wound at the left parietal area.  The examiner 
noted that there was no clear underlying brain injury 
following the accident.  On examination, the examiner found a 
1-1/2 inch scar in the left temporoparietal area with no 
tenderness.  Mental status examination was completely normal.  
Motor examination revealed 4/5 strength in the left APB 
(abductor pollicis brevis) (thumb abductor).  The veteran was 
left hand dominant.  There was also diminished right upper 
extremity rapid alternating movement.  Sensory examination 
was intact.  Deep tendon reflexes were 2+ in the upper 
extremities with a 1+ right knee jerk and a 2+ left knee 
jerk.  Ankle jerks were symmetric.  Cerebellar examination 
revealed no dysmetria.  Gait and stance, both stressed and 
unstressed, were normal.  

During the August 22, 1997, VA examination, the veteran 
reported that 30 days after the 1982 injury, he was returned 
to full duty and noticed very few subsequent problems.  He 
reported that after separation from active service, he had 
medical complaints but sought no medical care.  The examiner 
noted a well-healed 2-inch scar on the scalp.  The scar was 
not adherent and had no deformity or thickness.  No other 
findings were noted.  The diagnoses were head trauma as a 
result of a motorcycle accident in 1982 with resultant 
laceration and skull fracture; and, well healed scar, left 
parietal scalp, with no residual. 

In November 1997, the veteran reported that he had occasional 
trouble lifting and moving his left shoulder.  He indicated 
that the condition caused him to put more stress on his left 
hand.  He noted that his VA doctor told him that he had left 
carpal tunnel syndrome.  He also stated that he had headaches 
and that the scar on his skull became tender when he wore a 
hardhat at work.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  In cases where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, (1999).  

A.  Left Clavicle

The claims folder reveals that the veteran's service-
connected residuals of a fracture of the left clavicle have 
been rated noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for the entire appeal period.  The 
clinical evidence shows that except for a notation of a 
slight deformity of the left clavicle in April 1997, there 
have been no symptoms attributed to this disorder.  The 
medical evidence also shows that the veteran is left-handed. 

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1998).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Only one hand is to be considered major.  
38 C.F.R. § 4.69 (1998).  Thus, all discussion of the 
appellant's disability will relate to his left (major) 
extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint as 30 percent disabling.  With favorable 
ankylosis, the arm can abduct to 60 degrees and can reach the 
mouth and head.  Intermediate ankylosis, between favorable 
and unfavorable, warrants a 40 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1998).

Under Diagnostic Code 5201, a 40 percent rating is assigned 
when there is limitation of motion of the arm to 25 degrees 
from the side.  A 30 percent evaluation may be assigned for 
limitation of motion of the arm midway between the side and 
shoulder level.  A 20 percent evaluation may be assigned for 
limitation of motion at the shoulder level.  

Diagnostic Code 5203 provides a 20 percent evaluation for 
nonunion of the clavicle or scapula with loose movement 
(major or minor side).  Dislocation of the clavicle or 
scapula of either arm also warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  A 20 percent 
rating for the major arm under Diagnostic Code 5203 is the 
maximum rating provided.  Id.

The clinical evidence shows that there is a slight deformity 
of the left clavicle; however, the left clavicle fracture is 
asymptomatic and the medical evidence does not indicate that 
there is any quantifiable impairment.  Neither non-union, 
dislocation, nor loose movement is shown.  The veteran has 
reported occasional difficulty moving his shoulder, but 
during his examination in August 1997, he apparently made no 
mention of any such symptoms.  The examiner found some 
weakness of the left thumb but it has not been attributed to 
any service-connected disorder and therefore cannot be 
considered.  As such, the preponderance of the evidence is 
against the claim for a compensable rating for service-
connected residuals of a fracture of the left clavicle.  
Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hearing Loss

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  See 
64 Fed. Reg. 25208-09 (May 11, 1999).  Where, as here, the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO has not considered the veteran's 
claim for a higher rating for left ear hearing loss under 
both the former and revised applicable schedular criteria.  
Such action is normally necessary in the first instance to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  However, in this case, the 
Board notes that the criteria for evaluation of hearing loss 
for this case are essentially identical under both the old 
and the new regulations.  Therefore, the Board has determined 
that the appellant will not be prejudiced by the Board's 
consideration of the issue at this time. 

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97; see also Boyer v. West, 
11 Vet. App. 477 (1998).  In this case, service connection is 
in effect for left ear hearing loss only.  The evidence does 
not show that the veteran has total right ear deafness. 
Therefore, any defective hearing in the right ear may not be 
used in rating hearing loss in the left ear.  The Rating 
Schedule uses numeric designations from I to XI in 
determining hearing loss disability ratings. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness (as noted in the preceding paragraph).  See 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (effective 
prior to and on June 11, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
assignment of a disability rating for hearing loss is derived 
by a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiology 
testing is completed.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To comply with the provisions discussed 
above, auditory acuity in the non-service-connected right ear 
must be presumed to be Level I.  

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiological evaluation of 
April 1997 has produced findings that are accurate 
assessments of the veteran's hearing acuity.  This evaluation 
employs an objective audiometry test which is standardized 
and which reflects, as nearly as practicable, the degree of 
severity of the veteran's auditory functioning.  Audiometry 
shows that the quantifiable degree of hearing loss equates to 
level I in the service-connected left ear.  See 38 C.F.R. 
§ 4.85, Table VI (effective prior to and on June 11, 1999).  
This corresponds to a noncompensable rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to and on June 11, 1999).  To be assigned a compensable 
schedular rating, the average pure tone thresholds and/or 
speech recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case.

Because the preponderance of the most probative evidence is 
against the claim for a compensable rating, the reasonable 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.3 (1998); Gilbert, supra.  The claim for 
a compensable rating for left ear hearing loss is denied.

To the extent that the veteran contends that his ear ringing 
should be considered in evaluating his hearing loss, the 
Board notes that while tinnitus affects hearing, it is a 
separately ratable disability.  Symptoms of tinnitus are 
therefore not factors subject to consideration when rating 
hearing loss on mechanical application of the rating 
schedule.

C.  Headaches, Dizziness, and Insomnia as Residuals of a 
Skull Fracture

The claims folder reveals that the veteran's service-
connected residuals of a skull fracture have been rated 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8045 for the entire appeal period.  The clinical evidence 
shows no motor residuals of this disorder; however, the 
veteran has reported headaches.

Under Diagnostic Code 8045, purely subjective complaints of 
brain disease due to trauma such as headaches, dizziness, 
insomnia, etc. will be rated 10 percent and no more under 
Diagnostic Code 9304.  The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of multi-infarct dementia associated with 
brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The only symptoms that have been attributed to the veteran's 
skull fracture are his reported headaches.  For this reason, 
the RO assigned a 10 percent rating under Diagnostic Code 
8045.  No multi-infarct dementia associated with brain 
disease has been diagnosed and therefore a higher evaluation 
cannot be assigned under Diagnostic Code 8045 or 9304.  Even 
considering Diagnostic Code 8100, unless prostrating attacks 
averaging once per month over the last several months are 
shown, a higher rating cannot be authorized.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  No such prostrating attacks 
are shown or contended.  

The veteran's skull fracture residuals were initially 
noncompensably rated under Diagnostic Code 5299-5296.  Under 
that code, a higher rating is not available unless the skull 
injury had resulted in at least some skull loss.  No skull 
loss has been shown in this case.  There appears to be no 
other diagnostic codes that could potentially apply to this 
case.  Because the preponderance of the evidence is against 
the claim for an initial rating greater than 10 percent, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Conclusion

The RO determined that the veteran's claims for higher 
evaluations for his service-connected disabilities did not 
warrant referral to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs.  The evidence does not 
present such an unusual disability picture, with such related 
factors as marked interference with employment or of frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The veteran 
and his representative have provided no specific arguments or 
facts in support of a claim for an extraschedular evaluation.  
Therefore, an extraschedular rating is not warranted.

The RO has assigned an initial 10 percent rating for 
residuals of skull fracture for the entire appeal period and 
the evidence does not suggest that a greater rating could be 
assigned for any separate time period during the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Because a 
neither a compensable rating for left ear hearing loss is 
indicated at any time during the appeal period, nor is a 
compensable rating for status post left clavicle fracture 
indicated at any time, the propriety of a staged rating need 
not be considered.  See Fenderson, 12 Vet. App. at 127.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
headaches, dizziness, insomnia, as residuals of skull 
fracture is denied.  

Entitlement to a compensable evaluation for residuals of a 
left clavicle fracture is denied.

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.


REMAND

The medical evidence of record indicates that the veteran has 
a 2-inch scar of the left parietal scalp area that is well 
healed and non-symptomatic.  Since the time of the VA 
examination, the veteran has reported that wearing a hardhat 
at work causes tenderness at the scar.  He has also alleged 
that the scar is disfiguring.  

The Board notes that in Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court ruled that a veteran who had residuals of 
injury to the right side of his face, was entitled to 
separate ratings for disfigurement, a painful scar, and 
muscle injury.  Applying the holding in Esteban, the Board 
must remand this matter to the RO for a VA skin examination 
to determine whether the scar causes tenderness when wearing 
a hardhat as claimed and for a determination of whether the 
scar might be considered "disfiguring" as claimed.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA skin 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA skin 
evaluation of his service-connected left 
parietal skull scar.  The claims file and 
a copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran, and provide findings 
that take into account the veteran's 
complaint of tenderness as a result of 
wearing a hardhat and his complaint of 
disfigurement due to the scar.  All 
examination findings along with complete 
rationale for the opinions and 
conclusions should be set forth in a 
typewritten report.  

3.  The Board specifically requests that 
a color photo of the scar be obtained and 
associated with the claims file.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

 

